IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

 BOWFIN KEYCON HOLDINGS, LLC; CHIEF                 : No. 82 MAP 2022
 POWER FINANCE II, LLC; CHIEF POWER                 :
 TRANSFER PARENT, LLC; KEYCON                       :
 POWER HOLDINGS, LLC; GENON                         :
 HOLDINGS, INC.; PENNSYLVANIA COAL                  :
 ALLIANCE; UNITED MINE WORKERS OF                   :
 AMERICA; INTERNATIONAL                             :
 BROTHERHOOD OF ELECTRICAL                          :
 WORKERS; AND INTERNATIONAL                         :
 BROTHERHOOD OF BOILERMAKERS,                       :
 IRON SHIP BUILDERS, BLACKSMITHS,                   :
 FORGERS AND HELPERS                                :
                                                    :
               v.                                   :
                                                    :
 PENNSYLVANIA DEPARTMENT OF                         :
 ENVIRONMENTAL PROTECTION AND                       :
 PENNSYLVANIA ENVIRONMENTAL                         :
 QUALITY BOARD                                      :
                                                    :
                                                    :
 APPEAL OF: CONSTELLATION ENERGY                    :
 CORPORATION AND CONSTELLATION                      :
 ENERGY GENERATION, LLP,                            :
                                                    :
                      Possible Intervenors          :
                                        ORDER

PER CURIAM
       AND NOW, this 12th day of October, 2022, the Notice of Appeal is QUASHED.

See In re Barnes Foundation, 871 A.2d 792, 794 (Pa. 2005) (“Pennsylvania law does

allow for an appeal as of right from an order denying intervention in circumstances that

meet the requirements of the collateral order doctrine.”); Geniviva v. Frisk, 725 A.2d 1209,

1214 (Pa. 1999) (explaining that, for a right to be too important to be denied review for

purposes of the collateral order doctrine, the right must be “deeply rooted in public policy

going beyond the particular litigation at hand”).

       The Combined Application to Consolidate and Expedite Appeals and the Motion

to Quash are DISMISSED as moot.